         Case 3:18-cr-00057-MMD-WGC Document 776 Filed 04/14/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                         3:18-CR-057-MMD-WGC

 9                 Plaintiff,                        Final Order of Forfeiture

10          v.

11 JAVIER CHAVEZ,

12                 Defendant.

13

14         The United States District Court for the District of Nevada entered a Preliminary

15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §

16 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21

17 U.S.C. § 853(p); and 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c) based upon the plea of

18 guilty by Javier Chavez to the criminal offense, forfeiting the property set forth in the Plea

19 Agreement and the Forfeiture Allegation of the Superseding Information and shown by the

20 United States to have the requisite nexus to the offense to which Javier Chavez pled guilty.

21 Superseding Information, ECF No. 573; Plea Agreement, ECF No. 575; Preliminary Order

22 of Forfeiture, ECF No. 686.

23         This Court finds that the United States may amend this order at any time to add

24 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

25 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

26         This Court finds the United States published the notice of forfeiture in accordance

27 with the law via the official government internet forfeiture site, www.forfeiture.gov,

28 consecutively from February 4, 2020, through March 4, 2020, notifying all potential third
            Case 3:18-cr-00057-MMD-WGC Document 776 Filed 04/14/20 Page 2 of 4



 1   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 2   741.

 3           This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5           This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(a)(1); 21 U.S.C. § 853(a)(2); 21

12   U.S.C. § 853(n)(7); 21 U.S.C. § 853(p); and 21 U.S.C. § 881(a)(6) with 28 U.S.C. § 2461(c);

13   and shall be disposed of according to law:

14           1. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

15           2. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

16           3. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

17           4. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

18           5. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

19           6. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

20              and

21           7. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

22   (all of which constitutes property).

23           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

24   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

25   deposit, as well as any income derived as a result of the government’s management of any

26   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

27   disposed of according to law.

28   ///
                                                      2
          Case 3:18-cr-00057-MMD-WGC Document 776 Filed 04/14/20 Page 3 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3

 4                  April 14
            DATED _____________________, 2020.

 5

 6

 7                                                    HONORABLE MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
          Case 3:18-cr-00057-MMD-WGC Document 776
                                              774 Filed 04/14/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE

 2          A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   April 14, 2020.

 4                                                    /s/ Maritess Recinto
                                                      MARITESS RECINTO
 5
                                                      Paralegal Specialist
 6                                                    US Attorney’s Office

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
